Title: From Thomas Jefferson to Bernard Peyton, 13 July 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
July 15. 21.
Your favor of the 5th covering the deed of trust came to hand on the 10th instead of adding the paragraph to it, I thought it better to write the deed over again, to incorporate the substance of the paragraph into it, and execute it anew. I did so, acknoleged it in our clerk’s office, and now inclose it with a certificate that it is recorded.I have been exceedingly distressed by the unfortunate delay of my notes and the inconvenience you have been put to from that circumstance. your letter of June 25. reminding me to send blanks, was not recd till July 2. (delayed I believe by the high waters) I wrote to you on Wednesday the 6th our next mail day inclosing a set of notes and power of attorney. this you ought to have recieved on Friday the 8th yet yours of the 9th informs it was not on hand. but I trust you got it the day following when a 2d mail would be due and I hope that short lapse was put to rights. I will hereafter send a set the 1st day of every other month, and a month before hand. beginning the 1st of August.We have had a most unfortunate harvest, 8. or 9. I. of rain having fallen in 12. days of the wheat harvest so that between fly rust and rain the loss will be great. ever and affectly. yours.Th: Jefferson